SCOTT, J.
Takipg the view of the evidence most favorable to the plaintiff’s contention, no negligence on the part of the defendant was shown. The defendant afforded to its passengers a safe means of passing from the boat to the mainland; one which had been.used on this and other ferries for many years, and had never been found dangerous or ineffective.
The justice should not have allowed the amendment of the complaint alleging insufficient lighting as an act of negligence. It introduced what was substantially a new cause of action, and was evidently an afterthought. The plaintiff made but a feeble attempt to sustain this plea, and a verdict certainly could not have been predicated upon it, yet its introduction into the case may have affected the jury in reaching a verdict.
The motion to dismiss the complaint 'should have been granted, and the judgment appealed from must be reversed, and a new trial granted, with costs to appellant to abide the event.
Judgment reversed, and a new trial granted, with costs to appellant to abide the event. All concur.